Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 3, the “identical direction” is unclear at least because it is not found in the disclosure.  And in each of claims 3 and 4, it is unclear what the “identical direction” and the “different direction” are referring to because it appears that resilient opposing portion would only be acting in one direction, the axial direction.  In claim 5, the “ ~ “ symbol is unclear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coules (US 4,192,478).  Coules discloses a lateral positioning device comprising: a body portion (16) having a limiting portion (28); a blocking-engaging portion (18) vertically penetrating a first object (12) in a first direction before a 90° rotation (Fig. 5; column 3, paragraph beginning line 14); a resilient opposing portion (20) resiliently opposing the blocking-engaging portion in a direction to engage the first object opposite the blocking-engaging portion; a movement element (26) connected to the body and limited by the limiting portion which moves in a second direction different from the first to engage with a second object (14; column 3, paragraph beginning line 25).  The first object has a wide hole (15) which is penetrated by a wide side of the blocking-engaging portion which then rotates to the non-wide side of the hole and the resilient portion is wide enough such that it rotates to both the non-wide side of the hole and the wide side of the hole where an axial protrusion (21) smaller than the blocking-engaging portion and the wide-hole portion engages within the wide hole portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Harpe (US 1,454,890) in view of Coules.  Harpe discloses a positioning device comprising a body portion (10) having a chamber portion (15) extending in a second direction with a limiting portion (18) retaining a movement element (17) which retains a second object (21) and, a fastening portion (11 or 12) which couples to a first object in a first direction different from the second direction (lines 48-53).  Harpe does not disclose the fastening portion having a blocking-engaging portion opposite a resilient portion.  Coules disclose a fastening portion having a blocking-engaging portion opposite a resilient portion as described above.  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to replace the fastening portion of Harpe with one as disclosed in Coules because replacing one fastening portion for another would yield the same predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional art cited teaches other examples of the ¼ turn connections.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677